DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6, 8-12, 16-22 and 24 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 17-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Matoba et al (WO 2017/004168, published 5 January 2017, IDS) and Doulberis et al (Carcinogenesis, 2:28-290, 2005, IDS).
	Matoba disclose the administration of recombinant cholera toxin subunit B to an animal model of colon cancer (paragraphs 10, 82-96; 131-144, 226, 239, 241, 275; Example 19).  Thus, it would have been obvious to administer recombinant cholera toxin subunit B to a patient with colorectal cancer.
Doulberis disclose the administration of cholera toxin to an animal model of colon cancer (page 281, 2nd column to page 283, 2nd column). Doulberis discloses that cholera toxin has immunomodulatory properties (page 281, 1st column).
One of ordinary skill in the art would be motivated to combine Matoba recombinant cholera toxin subunit B with Doulberis cholera toxin because both Matoba  and Doulberis  disclose that cholera toxin may be used to treat colon cancer. Thus, it would have been obvious to administer recombinant cholera toxin subunit B to a patient with colorectal cancer.


Claim(s) 1-6, 8-11, 16-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Matoba et al (WO 2017/004168, published 5 January 2017, IDS, cited previously) and Doulberis et al (Carcinogenesis, 2:28-290, 2005, cited previously) in view of Ragupathy (US 2019/0337982, published 7 November 2019, effective filing date 9 December 2016).
Neither Matoba  nor Doulberis disclose administering LPS from at least one strain of V. cholerae to treat colon cancer.
Ragupathy disclose the administration of the recombinant B subunit of V cholerae toxin along with inactivated V cholerae 01 (Inaba and Ogawa serotypes) to treat colorectal cancer (paragraphs 47, 112). Ragupathy disclose inactivated V. cholera 01 classical and El Tor biotypes with or without cholera toxin B subunit (Id).
One of ordinary skill in the art would have been motivated to apply Ragupathy’s method for administering inactivated V cholerae 01 to patients with colon cancer to Matoba  and Doulberis’s method of administering recombinant cholera toxin subunit B to patients with colon cancer because Matoba, Doulberis and Ragupathy all disclose methods for treating patients with colon cancer. The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Furthermore, Ragupathy disclose the treatment of colorectal cancer with recombinant B subunit of V cholerae toxin along with inactivated V cholerae 01 (Inaba and Ogawa serotypes).  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Matoba  and Doulberis’s method of administering recombinant cholera toxin subunit B to patients with colon cancer with Ragupathy’s method for administering inactivated V cholerae 01 to patients with colon cancer because the prior art teaches that both are useful for the treatment of colon cancer.  


Claim(s) 1-6, 8-12, 16-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Matoba et al (WO 2017/004168, published 5 January 2017, IDS, cited previously) and Doulberis et al (Carcinogenesis, 2:280-290, 2005, IDS, cited previously) in view of Ragupathy (US 2019/0337982, published 7 November 2019, effective filing date 9 December 2016) in further view of Green et al (US 2008/0213303, published 4 September 2008) and Nakano et al (Microbiol Immunol 21:611-619, 1977).
Neither Matoba, Ragupathy nor Doulberis disclose composition comprises
LPS from three strains of V. cholerae nor wherein the whole V. cholerae bacteria are
attenuated by deletion of at least a portion of a nucleic acid sequence encoding the A subunit of cholera toxin. 
Green disclose methods for reducing the toxicity of the cholera holotoxin toxin, including deletions of the V. cholerae A subunit (paragraphs 8, 14-21, 25, 38). Green disclose that the inactivated can be used as adjuvants  in immunogenic compositions to enhance the immune response to a cancer antigen (paragraph 17). 
Nakano discloses the immunological properties of LPS from three strains of  V cholerae (page 612, 2nd paragraph; Tables 1-4).
One of ordinary skill in the art would have been motivated to apply Green’s cholera holotoxin toxin, including deletions of the V. cholerae A subunit to Matoba, Ragupathy and Doulberis method of treating cancer comprising administering a composition comprising a combination of inactivated V cholerae 01 and cholera toxin subunit B because both Ragupathy and Green disclose using inactivated  V cholerae  for use as an immunomodulatory agent. Given the deleterious effect of V cholerae toxin on animals it would have been obvious to inactivate the active A subunit of the V cholerae toxin to enable the use of V cholerae as an adjuvant. Thus, it would have been prima facie obvious to combine Matoba, Ragupathy and Doulberis method of treating cancer comprising administering a composition comprising a combination of inactivated V cholerae 01 and cholera toxin subunit B with Green’s cholera holotoxin toxin, including deletions of the V. cholerae A subunit to have a method of treating cancer comprising administering a composition comprising a combination of V cholerae 01 with deletions of the V. cholerae A subunit and cholera toxin  subunit B.



Summary
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642